DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: this Office Action is a Supplemental Non-Final Action to replace the Office Action mailed on 06/15/21 to add a header of Claim Rejections - 35 USC § 103 and a statement of statutory basis 35 USC § 103 which are missing from the previous Non-Final Action.
Claims 1-2 and 4-20 are pending. Claim 3 is canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sievenpiper (US
2005/0073456).
Regarding claim 1, Sievenpiper discloses in Figures 3-4, a double frequency vertical polarization
antenna, comprising:
a dielectric substrate (54, see par. 0031, lines 2-3), comprising a power feeding surface (bottom
view of 54, see Fig. 4 and par. 0015) and a mounting surface (top view of 54, see Fig. 3 and par. 0014)
oppositely arranged; 
a power feeder (cable 66) provided on the power feeding surface of the dielectric
substrate (54); and 
an antenna part (46, 48), provided on the mounting surface of the dielectric
substrate (54), and comprising a high-frequency radiation unit (“the second ISM band antenna 48”, par.
0028, lines 5-6; “the second ISM band antenna preferably operates at 5800MHz”, par. 0027, lines 10-11)
and a low-frequency radiation unit (“The first ISM band antenna 46”, par. 0028, line 5; “The first ISM
band antenna preferably operates at 2450MHz”, par. 0027, lines 9-10) spaced apart from the high-
frequency radiation unit (48), both the high-frequency radiation unit (48) and the low-frequency
radiation unit (46) being penetrated through (through holes 58, see par. 0031) the dielectric substrate
(54) and electrically connected to the power feeder (62).
Regarding claim 2, as applied to claim 1, Sievenpiper discloses in Figures 3-4, further comprising
a combiner (56) provided on the power feeding surface, wherein the high-frequency radiation
unit (48) comprises a high-frequency power feeding point (58), the low-frequency radiation unit (46)
comprises a low-frequency power feeding point (58), and the high-frequency power feeding point (58)
and the low-frequency power feeding point (58) are electrically connected to the power feeder (66)
through the combiner (56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sievenpiper in view of
Fick (WO 2008/056159). 
Regarding claim 4, Sievenpiper discloses every feature of claimed invention as expressly recited
in claim 1 except for wherein the low-frequency radiation unit is arranged in a rectangular shape, a long
side of the low-frequency radiation unit defines two rectangular slots parallel to a short side of the low-
frequency radiation unit, the two rectangular slots are arranged at intervals, and a connecting section is
formed between the two rectangular slots.
Fick discloses in Figure 3, wherein the low-frequency radiation unit (310) is arranged in a
rectangular shape, a long side (360) of the low-frequency radiation unit defines two rectangular slots
(96, 98) parallel to a short side (320, 390) of the low-frequency radiation unit, the two rectangular slots
(96, 98) are arranged at intervals, and a connecting section (section between 96 and 98) is formed
between the two rectangular slots (96, 98).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the low frequency radiation unit of Sievenpiper with the low frequency radiation
unit as taught by Fick for impedance matching of the low frequency radiation unit. Therefore, to employ
having the low frequency radiation unit as claimed invention would have been obvious to person skill in the art.
Regarding claim 5, as applied to claim 4, Sievenpiper discloses in Figures 3-4, further comprising
a combiner (11) provided on the power feeding surface, wherein the high-frequency radiation unit (48)
comprises a high-frequency power feeding point (58), the low-frequency radiation unit (44) comprises a
low-frequency power feeding point (58), and the high-frequency power feeding point (58) and the low-
frequency power feeding point (58) are electrically connected to the power feeder (66) through the
combiner (56).
Regarding claim 6, as applied to claim 5, Fick discloses in Figure 3,
wherein a power feeding point structure (portion including 370) is protruded from the
connecting section, and the low-frequency power feeding point (370) is provided on the power feeding
point structure.
Regarding claim 7, as applied to claim 4, Fick discloses in Figure 3,
wherein the low-frequency radiation unit is arranged in a rectangular shape, and a long side
(360) of the low-frequency radiation unit defining the two rectangular slots (96, 98) defines ground
holes (330).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 204857953) in
view of Sievenpiper.
Regarding claim 18, Cai discloses in Figure 2, a television, mounted with a double frequency
vertical polarization antenna (100).
Cai does not disclose the antenna according to claim 1.
Sievenpiper disclose the antennas according to claim 1.
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the with the antenna of Cai with the antenna as taught by Sievenpiper to optimize
the radiation characteristic of the antenna. Therefore, to employ having the antenna as claimed
invention would have been obvious to person skill in the art.
Regarding claim 19, as applied to claim 18, Cai discloses in Figure 2, comprising two double
frequency vertical polarization antennas (100, 200) arranged in a mirror image.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 204857953) in view
of Sievenpiper and further in view of Fick (WO 2008/056159).
Regarding claim 20, Cai discloses every feature of claimed invention as expressly recited in claim
1, except for wherein the low-frequency radiation unit is arranged in a rectangular shape, a long side of
the low-frequency radiation unit defines two rectangular slots parallel to a short side of the low-
frequency radiation unit, the two rectangular slots are arranged at intervals, and a connecting section is
formed between the two rectangular slots.
Fick discloses in Figure 3, wherein the low-frequency radiation unit (310) is arranged in a
rectangular shape, a long side (360) of the low-frequency radiation unit defines two rectangular slots
(96, 98) parallel to a short side (320, 390) of the low-frequency radiation unit, the two rectangular slots
(96, 98) are arranged at intervals, and a connecting section (section between 96 and 98) is formed
between the two rectangular slots (96, 98).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the low frequency radiation unit of Sievenpiper with the low frequency radiation
unit as taught by Fick for impedance matching of the low frequency radiation unit. Therefore, to employ
having the low frequency radiation unit as claimed invention would have been obvious to person skill in the art.
Allowable Subject Matter
Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845